 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDHesston Corporation,Inc.andUnited Rubber, Cork,LinoleumandPlasticWorkers of America,AFL-CIO and Hesston Manufacturing WorkersAssociation,PartytotheContract.Case17-CA-3293March 26, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 5, 1968, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaint,andrecommended that such allegations bedismissed.Thereafter,theRespondent and theAssociation filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptionsand thesupporting briefs, and the entire record in the case,and hereby adopts the Trial Examiner's findings,conclusions,and recommendations only to theextent consistent with this Decision and OrderThe Trial Examiner found Menno Regier to be asupervisor within the meaning of Section 2(11) oftheAct, predicating his result on the ground thattherewas "ample credible testimony" to convincehim that Regier in the performance of his duties asa crew chief exercised supervisory authority. Regierdid testify that he had been a crew chief for 5 years.At the time of the hearing there were 6 employees inhis crew, while in the past there had been as manyas 15. However, the record shows that Regier worksin the machine shop under a foreman, that he hasno authority to hire or discharge employees oreffectively recommend such action, that he does notgrant or select employees for overtime nor granttime off, and that he cannot effectively recommendpay raises. Regier does assign employees in his crewto their work. However, such assignments are basedon the foreman's work orders. Regier has noauthority to change these assignments and does notdo sounlessinstructed by the foreman. Regier willhelp a new employee set up a machine and showhim how to operate it. Finally, Regier receives thesame vacations, holiday, sick leave, insurance,pension, and other benefits as his crew members,does not attend supervisory meetings nor wear thetypical supervisor's white jacket, and cannot use theparking lot,diningrooms,orotherfacilitiesreserved for supervisors. Thus the evidence showsthat Regier is neither treated as a supervisor by theRespondent nor enjoys the supervisors' privileges,that he does not exercise responsible independentjudgment in assigningworkortransferringemployees from machine to machine and that hedoes not exercise such judgment with respect to theother activities of his crew. Consequently, as hefurtherhas no authority to hire, discharge, ordiscipline employees or effectively to recommendsuch action, we find, contrary to the Trial Examinerthat Regier is not a supervisor.The Trial Examiner further found that theRespondent violated Section 8(a)(2) and (1) of theAct by permitting Regier to serve as president of theAssociation and being active in representing theemployees in bargaining and in the day-to-dayadministering of the contract. In view of our findingthatMenno Regier is not a supervisor within themeaning of the Act, we do not impute liability tothe Respondent for Regier's serving as president oftheAssociation.Accordingly, we do not find thattheRespondent violated Section 8(a)(2) and (1) ofthe Act.TheTrialExamineralsofoundthattheRespondent violated Section 8(a)(2) and (1) of theAct by interfering in the affairs of the Associationby rendering unlawful assistance and support. Hereasoned that the record revealed the conduct by theAssociation of internal union business on companytime, using company facilities with pay, conductingsteward classes on company time and property, andallowing interruptions of production to allow theelection of stewards on company time with pay, allwhile theRespondent recognizes and bargainscollectivelywith the Association through its boardof directors of which a supervisor and agent (Regier)isamember.He concluded that these activitiesconsidered in their totality resulted in unlawfulassistance and support by the Respondent. We donotagree.The various concessions and thefurnishing of facilities as related herein, do not inthe circumstances of this case warrant a finding ofunlawful assistance and support. Our conclusion inthisregard is reinforced by our conclusion thatMenno Regier is not a supervisor, for he was theprincipalparticipant in the Association's dealingswith the Respondent. Accordingly, we find that theRespondent did not violate Section 8(a)(2) and (1)of the Act, and we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor175 NLRB No. 15 HESSTON CORP., INC.Relations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner Pursuant to acomplaint and notice of hearing dated September 29,1967, issued by the Regional Director of the NationalLabor Relations Board for Region 17 at Kansas City,Missouri,allegingviolationsby the Respondent ofSections 8(a)(1) and (2) of the National Labor RelationsAct as amended, this case was tried at Newton, Kansas,on December 5, 6, 7 and 8, 1967. At the trial all partieswere represented. Briefs were filed by all parties and havebeen carefully considered. Upon the entire record in thiscase,andmy observation of the demeanor of thewitnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the Respondent admits thattheRespondent is a Kansas corporation with principaloffice and place of business at Hesston, Kansas, where itisengaged in the manufacture of farm machinery. In thecourseand conduct of its business, the Respondentannually purchases goods and products valued in excess of$50,000 directly from customers located outside the Stateof Kansas and annually sells goods and products valued inexcess of $50,000 directly to customers located outside theState of Kansas. I find that the Respondent is and at alltimesmaterial herein has been an employer engaged incommerce within the meaning of Sections 2(6) and (7) ofthe ActIITHE LABORORGANIZATIONS INVOLVEDThe complaint alleges, it is admitted,and I find thatthe United Rubber,Cork,Linoleum and Plastic Workersof America,AFL-CIO,is and at all times material hereinhas been a labor organization within the meaning ofSection2(5) of the Act.The complaint alleges, it is admitted and I find that theHesston Manufacturing Workers Association is and at alltimes material herein has been a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that by certainunlawful threats, interrogation, and unlawful aid andassistance to the Association,the Respondent has violatedSection 8(a)(1) and(2) of the Act.A. The Alleged Threats and InterrogationThe complaint alleges that on or about the first part ofJune 1967, the Respondent by and through its supervisor,Clem White, at the plant, threatened employees with lossof employment if they joined the Union It was stipulatedat the trial that Clem White was a supervisor of theRespondent.Eldon Knak, an employee of the Respondent, testifiedthatClem White was his supervisor, that after he andseveral other employees in layoff status were recalled by97the Respondent on May 31, 1967, White called several ofthem to his office for the purpose of explaining how thelayoff would affect their seniority, vacation, and otherbenefitsQ.Would you please relate the conversation thattook place at that time?A He explained to us our layoff status and how thislayoff affected our seniority and the like. In the courseof the conversation, something was brought up..Idon't know who brought it up . . about if we had astronger union or an affiliated union some of theselayoffswould not have occurred since they did notfollow seniority.At the time Mr. White made thestatement he thought the union we had was adequatefor our company and that he felt that if any manentertained the idea, the intent, or the interest of beingaffiliated with a big union, if he had any say-so or anyauthority, he would like to see him fired.CliffordNagley, an employee of the Respondent,testified that he was present at the foregoing sessionduring which White discussed the effect of the layoff onseniorityand vacations,Nagley stated that.somebody mentioned some union might have avoided thatlayoff, that is, national union or something, and I thinkMr. White said we didn't have a national union, that is,we had a union and that was the one we had to go by."Nagley stated that he did not recall White stating thatanyone who joined a big union ought to be fired.While Knak specifically recalled the words used byWhite he could not recall who started the discussionconcerning the Union nor could he recall more than twoof the four individuals who also attended the meeting.Based on my observation of Knak's demeanor as hetestified and the lack of certainty in his responses oncross-examination, I do not credit his verbatim version ofWhite's statement. However, from the testimony of bothKnak and Nagley I am convinced that the matter wasdiscussed, and accepting Nagley's account, which I credit,Ifind that throughWhite's statement, that the Unionwhich the employees had was "the one we had to go by,"theRespondentdidexpressapreferencefortheAssociation.However, as I do not find on this recordsufficient testimony to convince me that White threatenedemployees with loss of employment as alleged in thecomplaint I do not find his statement of preference for theAssociation to be violative of Sections 8(a)(2) and (1) ofthe Act. In so finding, I would distinguishStainless SteelProducts, Incorporated,157NLRB at 257, where thestatement of preference was uttered in a context ofthreatened economic loss in the event the employees votedfor the Union, together with other acts of unlawfulpreference I would also distinguishEldo-Craft Boat Co.,Inc ,166NLRB No. 52, wherein the supervisors'statementencompassed a threat of reprisal if theemployees persisted in their union activitiesAccordingly,Ishallrecommend dismissal of that portion of thecomplaint alleging a threat by SupervisorWhite inviolation of Sections 8(a)(2) and (1) of the Act.B. The Alleged Unlawful Interrogation by ChurchillAt the trial the General Counsel was permitted toamend the complaint, to allege additionally as follows- Onor about December 1, 1967, Respondent, by and throughitsattorneyand agent,W. Stanley Churchill, didinterrogate employee Eldon Knak concerning his unionactivitiesandsympathiesandhistestimonyandstatements to agents of the Board on matters pertaining to 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese proceedings.Eldon Knak, employed by the Respondent as a broachoperator, testified concerning the Churchill incident thathe was told to report to the office immediately after hisworkshift on a FridaymorningWhen he arrived at theoffice,Mr Churchill was there with Mr. Galle. Galleintroduced Churchill and, according to Knak, Galle statedthat as he understood that Knak was planning to testify orhad been subpenaed by the NLRB, would Knak mindtalking to the Company's attorney about it Galle thenexcused himself, and directed Knak and Churchill into anadjoiningoffice,where according to Knak, Churchillasked Knak what his reasons were for wanting to testify,or why he was subpenaed to testify According to Knak,Churchill asked if Knak would want to tell him, and Knaktold him he thought he could as he felt he had nothing tohide.Churchill allegedly asked Knak how his relationswerewith the Company, Knak then relating somediscouragement with the Company over the manner inwhich he had been treated, essentially involving the factthat he had hadspecific assuranceswhen hired that thework was not temporary, had quit his job on thisassurance, then soon received a notice of layoff from theRespondent.Knak stated that he had also purchasedexpensivetoolsexpectingsomepermanencyofemploymentKnak testified further that Churchill askedhim if he had made astatementto theBoard, andwhether Knak would want to tell him the nature of whathe had told the Board. According to Knak, Knak thenrecounted to Churchill the story he hadgiventhe Boardconcerning the conversation in the office with White, andKnak's feeling about the layoff Knak testified that at theopening of the discussion Churchill made it clear that itwas immaterial whether Knak favored the Union or not,that there would be no reprisals whatsoever takenagainstKnak as a result of talking orrefusing totalkwithChurchill, and that it was entirely up to Knak whether hetalked or not.The statement which Knak signed for Churchill at theclose of the interview included the following, "At thebeginningof this interview at which this affidavit wastaken the man taking this affidavit introduced himself tome asStan Churchill and he explained to me that he wastheattorneyfor theHesstonCorporation.He alsoexplained that the purpose of his talking with me was toinvestigate, on behalf of the Hesston Corp matters whichare now pending before the National LaborRelationsBoard. He said that it wasimmaterialwhether I was infavor of oragainst any union,or whether any otheremployees were in favor of oragainstany union. He alsostated that there would be no reprisals whatsoever takenagainstmeor any other employee by my employer as aresultofmy talking, or refusing to talk with him orbecause of anything that was said.He also saidthat it wasup to me whether I talked with him or not and that Icould terminatethisinterview at any time I desired. Ichose to talk with Mr. Churchill of my free choice and Ivoluntarily told him the following:. . .Thereisno indicationintheaffidavitofanyconversationbetweenChurchillandKnak relative toKnak's statement to the Board, but essentially arecountingof Knak's layoffand discussionswith Knak'sforemanWhite. Includedas partof the affidavit is astatementby Knak that he "lost faith in the union and thecompany."Also includedwas information regardingdiscussionsof theunion organizingactivities andWhite'sstatementsrelative thereto.W. Stanley Churchill,Esq.,ofWichita,Kansas,testified that he is associated with the law firm of MartinandWooley,Wichita,Kansas.Churchill denied askingMr Knak whether or not he had made a statement to theNational Labor Relations Board,and denied asking him ifat any time he had been subpenaed to testifyin this case.He also denied asking Mr. Knak what he had told theNational Labor Relations Board Churchill stated that hewas familiar with the law of labor-management relations.Icredit the straightforward version given by Churchill inhis testimony and do not credit the version of Knak whohedged and displayed lapses in memoryin his testimony.The Board has long held that the Act does not prohibit,in the absolute,the questioning of an employee relative tohisunion attitudes and activities,depending on thecircumstances involved.N L R B.v.ZimnoxCoal Co ,336 F.2d 516 (C A6);N L.R B v Syracuse Color Press,209 F.2d596(C.A. 2). As statedby the Board inJohnnie's PoultryCo ,146NLRB770; "Inallowing theemployer the privilege of ascertaining the necessary factsfrom employeesin these given circumstances,the Boardand courts have established specific safeguards designed tominimizethecoerciveimpactofsuchemployerinterrogationThusthe employer must communicate tothe employee the purpose of the questioning, assure himthatno reprisalwilltakeplace,andobtainhisparticipation on a voluntary basis; the questioning musttake place in a context free from employer hostility tounion organization and must not be itself coercive innature, and the questions must not exceed the necessitiesof the legitimate purpose by prying into other unionmatters, eliciting information concerning an employee'ssubjective state of mind or otherwise interfering with thestatutoryrightsofemployees.When an employertransgresses the boundanes of these safeguards,he losesthe benefit of the privilege "Iam convinced,by the testimony of record which Ihave credited,and I find, that Churchill did not exceed ortransgress the boundaries laid down by the Board inJohnnie's PoultryWhile an examination of the affidavitwould indicate that Knak discussed matters going to hissubjective state of mind and other union matters,Ido notfind on this record that the information was elicitedthrough questioning by the attorney but am convincedthat it was volunteered naturally as a part of Knak's storyrelated by Knakin response to proper questioning by theattorney,which was well within the test ofJohnnie'sPoultry,and which clearly communicated to the employeethe purpose of the questioning,and assurance that noreprisal would take place The participation of Knak wasobtained on a voluntary basis, there is no indication onthis record that it was obtained in a context of employerhostility to union organization nor that the questioningwas coercive in nature or that it exceeded the necessitiesof the legitimate purpose.On the contrary,Churchill,indicating an awareness of the requirements of law, madeevery attempt to follow the guidelines laid down by theBoard. As I was impressed with his sincerity in testifying,Icredit his version and am convinced that he did notinterrogate the witness in a clearly unlawful manner butthat his questions bore probative value with respect to theviolation charged.Joy Silk Millsv.NL.R.B.,185 F.2d732, 743 (C.A.D.C.).Accordingly,Ifind the interrogationbyChurchill,on this record,' to have been privilegedwithin the safeguards ofJohnnie'sPoultry,and willrecommend the dismissal of that portion of the complaintalleging the unlawful interrogation of Knak by Churchill. HESSTON CORP., INC.C The Alleged UnlawfulAid and Assistance to theAssociationThe General Counsel alleges that since January 28,1967, and continuing to date, the Respondent by itssupervisors,Menno Regier, Charles Butin, and WalterSchmidt, has participated in the organization and hasmanaged the affairs of the Association, and that since onor about January 28, 1967, the Respondent has furnishedfacilities to the Association for the conduct of internalAssociation affairs and, has compensated Associationofficers and agents for the time spent in the conduct ofsaid affairs; and has recognized and bargained with theAssociation.The General Counselmaintainsthat theRespondenthasdonatedmeetingfacilitiestotheAssociation for regular meetings of the board of directorsforwhich the Board members are paid at their regularrate; that the Company has provided the Association withmeeting facilities for the conduct of steward classes, thatmanagement does not attend these meetings, that theseare internal union functions and that the stewards as wellas the members of the Association's board of directors arepaid their regular wage rate for the time spent attendingthese classes.The facilities involved in these activities,according to the General Counsel, are on companypremises and the meetings held during regular workinghours In addition, according to the General Counsel, theCompany allows and permits the Association to conductelections of Association stewards on company time; thecompany stewardsmaintaintheirrecordsintheRespondent's foreman's office and on occasion theAssociation utilizes the Company's foreman's office forthe conduct of internal union business without charge andon company time for which time the Association board ofdirectors are compensated at their regular wage rate. TheGeneral Counsel alleges that the Association is and hasbeen actively governed by its board of directors, three ofwhom are crew chiefs, and that within the RespondentCorporation's framework crew chiefs are supervisorswithin the meaning of the Act; and that the Associationboard of directors negotiates contracts, maintains internaluniondisciplineandhandlesgrievances,infact,completely running the day-to-day operation of theAssociation.On the other hand, the Respondent contends that therehave been over a period of years some five contractswhich have been negotiated by the Respondent with theAssociation at arms length and in good faith after manylengthymeetings, the contracts themselves being fair andequitable contracts under labor law as currently existingAccordingtotheRespondent,duringthistime,management and the Union have adopted a policy ofpreventivegrievanceprocedure,andhaveengagedincessantly in an effort to keep labor peace in thecommunity, conducting biweekly meetings in an effort toprevent small problems from becoming large problemsThe Respondent indicates that it encouraged the WorkersAssociation to have their own meetings separately to workout grievance problems, whatever they were, and then tobring them forward to management, and, by so doing, thegrievance and arbitration structure of the Company wasenhanced, with most grievances settled in the early steps,and no arbitrations necessary. As far as the election andtrainingof stewards are concerned the Respondentindicated that the Company engaged in a pattern ofallowing the election of company stewards on companytime within the last several years, that this was a matterwhich had been sought by the Workers Association and99the Company agreed to it as in the interest of both theAssociationand the Respondent since the grievancemachinery could not operate without stewardsTheRespondent denies that the crew chiefs involved in thiscase were supervisors and states that the three crew chiefsnamed in the complaint, Regier, Butin, and Schmidt, werenonsupervisoryThe Alleged Supervisory Status of Regier,Butin, andSchmidtThe General Counsel offered testimony at the hearingfor the purpose of establishing the fact that crew chiefs asa class possessed and exercised supervisory authority. Ofthe three crew chiefs mentioned in the complaint only one,Regier, testified at the hearing. The General Counsel'scontention was that crew chiefs as a generic class weresupervisors, and that having once established this as afact, it would follow then that crew chiefs Regier, Schmidtand Butin must be supervisors. To establish the fact thatcrew chiefs as a generic class were supervisors, theGeneral Counsel adduced testimony through several othercrew chiefs and several employees. Testimony was alsoprovided by Siemans, Director of Labor Relations for theRespondent,who testified concerning the definition,status, and duties of crew chiefs The General Counselalso argued that if crew chiefs were not supervisors thentheRespondent's ratio of employees to supervisors isinordinately disproportionateThere is no serious question on the record concerningthe fact that the Association affairs were managed by theBoard of Directors, nor that Regier, Butin and Schmidtwere members of the Board and also crew chiefs for theRespondent at the times material herein The question iswhether the three named individuals, or any of them, aresupervisors within the meaning of the Act.The collective-bargainingagreementbetweentheRespondent and the Association in effect from December1966 to October 1967 contains the following pertinentprovisions:CREW CHIEF DIFFERENTIAL PAY-Crew chiefsshall be paid differential pay of fifteen cents (15 cents)per hour more than their regular base rate or fifteencents (15 cents) per hour above the highest base rate ofany employee regularly under their direction whicheveris greater The rate of pay of the crew chief will not bereduced as a result of transfer or termination of anyemployee from his section. Crew chiefs may be assignedany specialized function in the department in additionto his regular work assignment except those normallyreserved for salaried supervisors such as disciplining,hiring, and terminating employeesJohn Siemens, director of industrial relations for theRespondent, testified that there are between 650 and 700production and maintenance employees in the employ oftheRespondent,approximately525or550of theemployees being direct labor employees. Siemens testifiedthat the Respondent had 45 salaried supervisor employeessupervising the 650 to 700 employees. Included among thesalaried supervisors were the director of manufacturing,fivepersonnel who report to him, the general foreman,and the foreman. The five individuals who report to thedirector of manufacturing are department managers whodo not spend a large portion of their time out on the linealthough the productionmanager himself spends aconsiderable amount of his time in the plant but notsupervisingparticularemployees.Also included assupervisors are four general foreman, the foreman and 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant foreman, or shift foreman. Siemens testified thatthe Respondent had 35 to 40 front line supervisorsWith respect to crew chiefs, Siemens testified that,depending on the department in which employed, crewchiefsmight or might not have a regular assigned manualor machine job like other employees in the crew. Siemenssaid that he knew that some of the crew chiefs in thewelding department are assigned regular welding jobsSiemenstestifiedthattheRespondentemploysapproximately 75 crew chiefs, that these crew chiefs allhave a classification that has been assigned to them andthey can be expected to perform the duties of thatclassification. In addition to this they may be assignedotherduties.According to Siemens, crew chiefs areresponsibletoassurethatsetupsareaccomplishedproperly, help the employees make the setup, and help theemployee check out the first part to make sure that it iscorrectSiemens testified that the sequence of work issetup by the foreman, with the crew chief delivering it tothe men on the machine.Therewas considerable testimony adduced at thehearing by the General Counsel through witnesses whowere crew chiefs of the Respondent other than thosenamed in the complaint, and through employees who werenot crew chiefs through which the General Counsel soughtto establish as a fact his contention that all crew chiefs asa generic class were supervisors under the Act.James Gronau testified essentially that he was and hadbeen a crew chief in the shear shop on the third shift forabout 4 years, his crew varying in numbers from 9 or 10,to 4. Gronau testified that on the third shift one foremansupervises 4 departments comprising between 30 to 50employees, that as crew chief he did not have a regularmanual job to perform or regular machine to run. Hestated that when the shift reports at midnight the secondshift foreman tells them of any "hot orders" which shouldbe run and tells them whether to run shears or saws. Inresponse to the question of who tells the men to changemachines, stop what they are doing and move on tosomething else, Gronau stated "Well, if we get the jobdone the foreman has told us to do at midnight, then fromthere I'll take them and put them on another workorder." Gronau stated that he recommended employees tothe day shift foreman when the night shift was workingwithout a foreman, mentioning the manner in whichemployees were performing their jobs, but not for raisesGronau's testimony indicated that there was a 3-monthperiod during which time the third shift was without aforeman:Q. During that period of time who told the men whatto do, who gave them their instructions?A. I did, other than if there were hot orders orsomething like this, the second shift foreman would tellus to run the saws and then I'd get them lined out andwe'd run the saws, or if he said to run the shears then Iwould line them out and we'd run the shears.Gronau's testimony in essence indicated that while, hewas a crew chief on the third shift he executed some ofthe functions of a supervisor, but the exercise of thisauthority appeared limited to the time during which thethird shift had been left without a foreman. However,Gronau went on to testify that as to the 3 years prior toAugust 1966, when Gronau was crew chief on the secondshift, the second shift shear shop had no foreman, receiveditsstarting instructions and orders from the first shiftforeman and from that point on Gronau would decidewhich orders to run, assigned men from one task toanother,would decide whether to run an additional oropen machine to be responsive to requests for additionalparts by foremen or crew chiefs from one of the otherdepartments, and recommended to the foreman meritincreasesfor the 9 to 14 employees in the shop Gronauindicated that his recommendations were usually accepted.It is clear from Gronau's testimony that he did in factexercise supervisory authority within the meaning of theAct.While it is clear that emphasis in the testimony wasplaced on that period of time during which the third shiftwaswithout a foreman it is also indicated by thebackground testimony as to Gronau's authority andactivitiesprior to August 1966, as crew chief on thesecond shift that the absence of a foreman on the shiftduringtheshiftperiodwasmore common thanuncommon I am persuaded and I find that, even thoughlabelleda crew chief, Gronau in fact possessed andexecuted supervisory authority within the meaning of theAct on the third shift at the time material to thecomplaint herein. This leads then to the question of howmuch weight should be accorded this evidence in theestablishment by the General Counsel of a generic class ofcrew chiefs possessing and exercising supervisory authorityand to the ultimate finding of whether or not Regier,Butinand Schmidt are properly included in this genericclass.Assuming,arguendo,that it was established that 5,or even 10 crew chiefs were found to have supervisorystatusin a class of 75 crew chiefs, would this necessarilyprove a genericclass allof whom possessed or exercisedthisauthority? I do not think so, absent sufficienttestimony of probative value on the record to establish thesimilarity of the duties, functions, authorities and exerciseof activities of the crew chiefs For I am persuaded, ascontended by the counsel for the Respondent, and I find,that crew chiefs, as identified and described on this record,are heterogeneous in authority possessed and executed,that this is based on the makeup of the crew and thenature ofits function,and that such makeup and functionsdiffer and in many cases are peculiar to the various shopsand departments. There was uncontradicted, credibletestimony of record by crew chiefs Dester and Hegeestablishingthe fact that functions of various crewsdiffered and that all crew chiefs did not operate in thesamemanner or possessthe same authority.Itwould serve little purpose to rehash the considerabletestimonyof the other crew chiefs andadditionalemployees called by the General Counsel to establish thesupervisory status of crew chiefs as aclass.It is clear tome from a careful consideration of the testimony ofrecord that if anything, the weight of the testimonypreponderatesin establishing distinctionsin the activitiesof crew chiefs, differencesin the sizeand makeup of thecrews,functionsperformed,and in themanner ofperformance,andonbalance,therecordcontainsinsufficient probative evidence to establish the fact thatcrew chiefs, asa class, andmerely through their genericclassificationnecessarilypossess or exercisesupervisoryauthority within themeaningof the Act.The General Counsel has attempted to bridge the gap,contending that the ratio of front line salariedsupervisorsto employeesis soinordinately high as to weigh heavily infavor of a finding that crew chiefs necessarily weresupervisors. I do not find sufficient evidence on this recordto convince me of suchan imbalance,particularly sincethereisnoway of knowing how many of the 75 crewchiefsactuallypossess orexercise the authority of asupervisor.The General Counsel alsoarguesthat thecollective-bargaining agreementitself refers to crew chiefswiththewords,"employees regularlyunder their HESSTON CORP., INC.101direction," but the question of whether this direction ineach case is of a routine nature or of a nature such as torequire the exercise of independent judgment or otherwisebringing itwithinthepurviewof the Act is leftunanswered. If Regier, Butin and Schmidt are to be foundto be supervisors on this recorditmustbe establishedthrough testimony relating directly to their individualstatus,duties,and functions and their possession orexercise of statutory indicia of supervisory status.This leads to a final consideration of the evidence ofrecord bearing specifically on the authority and activitiesof Regier,Butinand Schmidt.Focusing on the testimony of record relating specificallytoMenno Regier, it appears that Regier has been a crewchief for 5 years, that in his department there are 3 crewchiefs and 50 to 60 employees. In his direct testimonyRegier stated essentially that he was not a supervisor, thathe possessed no supervisory authority and that he did notexercise any supervisory authorityRegier stated amongother things that he did not grant overtime, did not selectthe employees to work overtime, did not grant time off,was not responsible for production, had no responsibilityfor safety, could not effectively recommend raises and hadno authority to hire, discharge or transfer employees inthe crew.Regier testified that if a new employee came in hewould help him in setting up and showing him how to runthemachine. According to Regier, he is treated like theother employees, receives the same vacation, holiday, sickleave,insurance,pensionand other benefits as theemployees in his crew, is not included by management inmeetings of supervisors, does not wear any distinguishinguniform and does not enjoy the special privileges ofsupervisors.Regier testified that he had 6 men under his directionas a crew chief, that this number fluctuated and that timeshemight have had 14 to 15. He stated that his crewworked in the machine shop under the direction ofForeman Dirkson who had about 50 to 60 employeesunder him. Dirkson had under his supervision three crews,a drill press crew and two machine crews each having acrew chief, one of which was Regier Dirkson has aseparate office but works around the work area.In addition to Regier's testimony concerning his duties,functions and activities, the General Counsel called to thestand other employees to testify concerning Regier. AlfredWulf, an employee of the Respondent and a drill pressoperator, stated that while he did not presently work inRegier's department he used to, in the spring, until aboutJune or July of 1967. He worked under Regier forapproximately 1 year. He currently works in the drillpress section which is under the same foreman, Dirkson.Wulf testified that when he worked under Regier therewere 15 to 18 men in the crew, that the foreman's officewas in the same area as the crew. Wulf testified thatRegier usually gave the men their work orders, thatRegier transferred men within the department but it washis understanding that he did it with instructions from theforemanHe testified similarly that the crew chief told themen when to work overtime. While he stated that heunderstood that the crew chief gave the order withinstructions from the foreman he did not personally knowthat this was true. Wulf in essence testified that the mainresponsibility for seeing that the work got out fell on theforeman but that the crew chief "might have someresponsibility."Wulf testified that at times the crew chiefwould ask him if he would be willing to transfer toanothermachine to get another job out, that the crewchief never came right out and asked him to move butoften put it in the form of a question, but that theforeman never directly asked him to move from onemachine to anotherWalter Casper testified that he was employed by theHesston Corporation, worked on the third shift, worked inthe drill press department, and worked under Regier'sdirection for about 3 months in the spring of 1967.According to Casper, when he worked under Regier, hisforeman was Dillard Dirkson, who is still his foreman.Casper testified that Regier gave the men the orders, aslip of paper, but he did not know where he got it fromand that the men would then try to fulfill the order. Themen would set up the machine and when the first part hadbeen run would take that part to the crew chief, that is,RegierRegierwould stamp it, if it was correct oracceptable, and then it would go to the inspector. Caspertestified that he sometimes worked overtime and onSaturdays, and that he was instructed by the crew chief inthis regard. Casper testified that when the order is filled itisput in a box in the foreman's office by the employee,the employee then goes to the crew chief to find out whatthe next order is.A careful consideration of the testimony of record withrespect to the status of Menno Regier leads me to theconclusion that he is in fact a supervisor within themeaning of the Act. While I was impressed by Regier'ssincerity in testifying and his straightforward denial of thepossessionof supervisory authority, I gave carefulconsideration to. both his testimony and the testimony ofothers on the record in considering whether or not he infactexercisedanyone or more of the indicia ofsupervisory status and was permitted to do so by theRespondent. I find ample credible testimony of record toconvince me that Regier in the performance of his dutiesas crew chief did in fact exercise such authority, in thetraining of crew members, in the assignment of work, thetransfer of crew members from machine to machine, andthe responsible direction of crew members and that in allthese activities he exercised independent judgment of anonroutine nature. Accordingly, I find Regier to be asupervisor within themeaningof the ActOhio PowerCompany v. N.L R B ,176 F.2d 385, cert. denied 338U.S. 899.Ihave considered also the question of the status ofButinand Schmidt and in view of the paucity of anytestimony of record dealing directly with their authoritiesand activities I do not find sufficient evidence of-record toestablish the fact of their supervisory status. Nor do I findon this record that they were held out bymanagement asacting for and on its behalf. Accordingly, I find that Butinand Schmidt are not supervisors within the meaning of theAct.The Alleged Unlawful Assistance and SupportThe record indicates that the Association was formedapproximately 10 years ago and that it has beenrecognized as the collective-bargaining representative forthe production and maintenance employees since 1958.Approximately 75 percent of the eligible employees aremembers of the Association and authorize the Respondentto check off dues. The Association is' controlled by itsboard of directors composed of Menno Regier, president,Unruh, secretary;andButin,GoeringandPenner,members.The board of directors negotiates thecollective'-bargainingagreement and also acts as thegrievance committee.A contractcommittee assists the 102DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard by gathering and providing factual information foruse in Board negotiations with the Respondent. There isample testimony of record to establish the fact, which isnotcontrovertedon the record, and I find thatAssociation-Respondent negotiations were marked by longand hard meetings, and the flareups and disagreementsnormally associated with hard bargaining Aside from thequestionof unlawful aid and assistance, there is noallegation in this case that the bargaining between theRespondent and the Association was anything other thanbona fideJohnSiemens testified that he was Director ofIndustrialRelations for the Respondent Corporation, andchairman of the committee that negotiates the contractsfor the Respondent with the Association. Siemens testifiedthat the Association board of directors conducts abiweekly Tuesday meeting on company premises in thecompany conference room, that this Tuesday meeting isnotattendedbymanagement representatives but isconfined to members of the Association board of directorsor such individuals as they might on occasion summon tothe meetingMr. Siemens testified essentially that some ofthemembers of the board of directors received theirregularwage for the time they spent attending themeetingsbut others did not, for the reason that themeeting was normally held on the first shift, and thatsome of the Directors worked on the second and thirdshiftsThose who were not on the first shift would notreceive pay for the time spent by them in the meetingduringthefirstshift.Siemens testified that theAssociation did not reimburse the Company for the use ofthe room.According to Siemens, the meetings took place everyother Tuesday, followed the next day with a regularlyscheduledWednesdaymeetingwhichincludedrepresentatives of both the Association and managementSiemens testified that his understanding of the purpose ofthe Tuesday meeting was simply to permit the DirectorstopreparefortheWednesdaymeeting,thattheWednesday meeting is a two-way communication channelfor the employees and the Company, and that essentiallythe Tuesday meeting was designed to give the Union theopportunity to discuss and prepare those items it wishedtobringupwithmanagement in the meeting onWednesday. Siemens testified that at the meeting onWednesday, topics discussed were safety factors, wages,hours, and other conditions of employment, and that thepurpose of this meeting is a preventive measure primarilyto reduce time on grievance handling and to serve as aneffective,positive, employer-employee relations channel,and that the Respondent had found it quite effective.Siemens stated unequivocally that at the Tuesday meetingthere was no representative of management present, andthat the meeting was conducted by the Union's board ofdirectors.Siemens stated he would have no way ofknowing whether the Union's board of directors used theTuesday meeting for improper purposes inasmuch as theywere on their honor as far as the Respondent wasconcernedHe admitted that it would be possible that theycould discuss such internal affairs as union membershipand getting new members,and that they might also usethe time to discipline or to reprimand members who tookactions which the director felt contrary to the interest ofthe Association. However,Siemens made it clear that noinformation concerning such use of the facility had cometo the attention of the Respondent, because if it had, hewould not have been in favor of continuing such meetings.Siemens testified further that the Respondent wasaware that the Association conducted steward classes oncompany premises during company time but that thisprivilege was granted by the Company at the request oftheAssociationAccording to Siemens, the Respondentfirst refused to grant this request, then later on decided togo along with it, the purpose being to assure that eachdepartment had a steward as required by the contract andthatmattersinthedepartmentwerehandledexpeditiouslySiemens admitted that this activity wasconducted on the Respondent's time, and that it includedelections of stewards on company time for the purpose ofexpediting and getting stewards in the department. Hetestified that there had been four such meetings, orsteward classes, conducted on company time and property,the purpose being to train stewards, with class lastingnormally from 2.30 to 4.30 p m., a time period whichcovered the last hour of the first shift and the first hour ofthe second shift. Those stewards who worked on the firstshift and attended these classes were paid for the period oftime from 2.30 to 3:30 that they spent in the class, andthose stewards who were on the second shift were paid forattending the meeting for the period of time from 3.30 to4 30. Siemens testified that he believed that the board ofdirectors of the Association had also attended the stewardclasses and were paid their regular wages for the timespent in attendance, if their attendance happened to beduring their regular work shift.According to Siemens, the Association did not pay orreimburse the Respondent for the use of the facilities ofthe plant used in holding the steward classes, and theAssociationdid in fact keep or store records in aforeman's office, however, he stated that the Associationwas granted permissionto place only one of its own filesinanofficeforthepurposeofkeepingitsemployee-relations committee minutes close at hand, butnot for the purpose of keeping their entire records oncompany premises. Siemens stated that the Associationdid not pay or reimburse the Respondent for the use ofthis space. Siemens testified that he was unaware, or hadno knowledge of any transaction of business in thatforeman's office by the board of directors. He did statethat the Association conducted steward elections in thevariousdepartments on company property, that theywould be held on company time, and that those employeeswho voted in the election were paid their regular wagesfor the time spent in that activity Siemens reiterated thatthewhole purpose of this was to expeditiously handlegrievances in the department and to save the time of theRespondent in the long run.Menno Regier, president of the Association, testifiedthatwhen James Gronau resigned as a member of theAssociation's board of directors and the Association, a30-minute discussionwas held on the matter of theresignation in the morning on worktime on the companypremisesHe also testified to a discussion held by theboard of directors of the Association in themorning onworktime on company premises to discuss the circulationofpetitionsbystewardLawrenceLong regardingstewards, that this meeting took place in the conferenceroom where the usual Tuesday biweekly meetings wereheldRegier testified that the meeting was attended by theBoard members who were paid for the time spent in thisactivity.Lawrence Long, an employee of the Respondent,testified that the only regular meeting of the Associationis the annual meeting in January but that special meetingswere called possibly twice a year with the exception of HESSTON CORP., INC.103contract years.Itwould serve little purpose to rehash here thevoluminous testimony of record by various witnesses.There is little significant dispute concerning the facts.There is ample credible testimony of record to establishthe fact and I find, that the Respondent permitted theAssociation board of directors to hold Tuesday biweeklymeetings on the Respondent's premises for the purpose ofdiscussing items to be presented to management the nextday and under circumstances in which it was possible forthe Association to conduct, and which the record indicatesitdid conduct internal union affairs It is also establishedon this record, and I find, that the Respondent paidmembers of the Board for a part of the time spent in thisactivity.The record also establishes the fact that theAssociation,withtheconsentof the Respondent,conducted steward classes on company time and propertywithout reimbursing the Respondent for the facilities andthat the Respondent paid most of the employees andstewards involved I hour's time for a 2-hour meeting; andthat the Respondent permitted interruptions to productiontoallow the Association to elect stewards on theRespondent's time and premises and that the Respondentpaid employees and Association officers regular wages forthe time spent in voting in and conducting these elections.Finally, the record established the fact that under thecircumstancesprevailingasfoundhereinabove,theRespondentrecognizedandbargainedwiththeAssociation as the exclusive bargaining representative ofthe Respondent's employees, and maintained in full forceand effect a collective-bargaining agreement with theAssociation.While the Respondent argues that Regier never tried toinfluence the board of directors with respect to theapproval of the contract and that the board of directorsmade no recommendation with respect to approval ordisapproval of the Respondent's proposal,it isin the veryfact of his presence on the board of directors that suchinfluence is engendered and exists. As stated by the BoardinNassau & Suffolk Contractors Association, Inc,118NLRB 187, "employees have the right to be representedincollective-bargaining negotiations by individuals whohave a single minded loyalty to their interests." In view ofthe finding herein that Regier is a supervisor within themeaningof the Act and the uncontroverted testimony ofrecordestablishinghispositionaspresidentof theAssociationandhisactivities- inrepresentingtheemployeesinbargainingand in the day-to-dayadministration of the contract, I find that the Respondent,through its supervisor and agent Regier, has unlawfullyparticipated in the affairs of the Association, therebyinterfering with the rights of its employees in violation ofSection 8(a)(1) and (2) of the Act.The Association argues that it did not receive unlawfulaid and assistance from the Respondent, that the biweeklyTuesdaymeetingshaveasoundbasisinemployee-employerrelations,that if the Associationabused this privilege it was without the knowledge of theRespondent; that had the Respondent known of suchabuse it would have terminated the privilege. TheAssociation argues with respect to the holding of thesteward classes and elections that this technique providedqualified stewards assuring the expeditious handling ofgrievances, that in any event these activities, together withthespaceprovidedforthefilingcabinetby theRespondent,are in factdeminimisand not of suchmagnitude as to amount to unlawful aid and assistance.The Association cites several cases in support of itsposition alleging essentially that the General Counsel hasconfused the difference between the terms "support" and"cooperation" with respect to the Respondent's dealingswith the Association. Similarly, the Respondent arguesthat the basic purpose of the National Labor RelationsAct is to avoid industrial strife and that this result canonlybeachievedthroughcooperationbetweenmanagement and labor. This no one will deny. But thequestion for disposition is the determination of the thinline-which divides that which may be cooperation fromthat which may be unlawful aid and support. For even ifthe support is innocently provided, as argued herein, andprovidedforagoodpurposesuchassoundemployer-employee relations, such support is neverthelessunlawful.WeanManufacturing Company,147NLRB112.The Respondent also argues that this case is within theambit ofHotpoint v. N L R.B ,289 F.2d 683 (C.A. 7),andChicago Rawhide Mfg. Co V. N.L.R.B.,221 F.2d165 (C.A. 7), wherein the court foundcooperation in lieuof unlawful aid and assistance in situations similar tothose in the case at hand.Chicagowent to the formationof the organization,whileHotpointconsidered theinstitutionof "solo"meetings similar to the biweeklymeetings herein. The Respondent also citesN.L.R B. v.PrinceMacaroni Mfg. Co.,329 F.2d 803 (C A. 1), wherethe holding of union elections on company time andproperty was involved. I-have carefully considered thesecases, and, aside from the duty to follow Board precedent,Iowa Beef Packers,144NLRB 615, 1 am impelled, withdue regard for the decisions of the court in the cases cited,to find unlawful aid and assistance in the case at hand.When the testimony of record herein is distilled, revealingthe conduct by the Association of internal union businesson company time, using company facilities, and with pay;the conduct of steward classes on company time andproperty; and interruptions of production to allow theelection of stewards, all on company time and propertyand with pay, all while the Respondent recognizes andbargains collectivelywith the Association through itsboard of directors of which a supervisor and agent of theRespondent is a member, it is apparent that theRespondent, not by any one of these acts but in theiraccumulation, has crossed the line from the area ofcooperationintotheinterdictedareaofunlawfulassistance and support, and is interfering in the affairs oftheAssociation by rendering such assistance and supportin violation of Section 8(a)(1) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in section 111,occurring in connection with the business operations of theRespondent as described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthas been found that, by permitting Menno Regret,one of its supervisors, to act as Association president andmember of its board of directors and by dealing with himin this capacity both in the handling of the grievances ofits employees and in the negotiation of its contracts withtheUnion, the Respondent has interfered with its 104DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees' right to bargain collectively through, and begenerallyrepresentedby,an, independent bargainingrepresentative of their own choosing, and has therebycommitted unfair labor practices within the meaning ofSection 8(a)(l) and (2) of the Act.It has also been found that by certain of its actions theRespondent has rendered unlawful assistance and supportto the Associationin violationof Section 8(a)(1) and (2)of the Act.Iwill recommend that the Respondent cease and desistfrom these unfair labor practices and take certainaffirmative action which I find will effectuate the policiesof the Act.There has been no allegation of domination herein, nordo I find it in this record. I would distinguish this casefromWean Manufacturingwherein it was clear that theshop committee had no financial resources of its own andrelied almost exclusively on the provision of support bytheRespondent. I would also distinguish this case fromFederalMogul Corporation163 NLRB No. 131, whereinthe domination by the Respondent of the committee wassharply reflected in its control or potential control overthemembership of the committee, and where thecommittee had no constitution or bylaws, imposed no duesor assessments, received no income or revenue, and hadno meeting hall, on the basis of the fact that in the case athand, based on this record, there is no indication of anyfinancial reliance by the Association on the Respondent,nor apparent financial condition from which such reliancemight be inferred. There is similarly no indication of anydomination by the Respondent of the Association reflectedin the type and nature of the bargaining sessions and thecontractualarrangementsarrivedataftercollectivebargaining. On the contrary the record would indicate thatsuch bargaining was in good faith and that consessionswere sought, were contested and were gained through abona fide collective-bargaining process, and that theAssociation isnotdominatedbytheRespondent.Accordingly, I shall not recommend disestablishment ofthe Association, but shall recommend that the Respondentcease recognizing and bargaining with the Associationuntil and unlessthe Association is certified by the Board.CONCLUSIONS OF LAWt.The Respondent, Hesston Corporation, Inc., is anemployer engaged in commerce within the meaning of theAct.2.United Rubber,Cork,Linoleum and Plastic Workersof America,AFL-CIO,and the Hesston ManufacturingWorkers Association are labor organizations within themeaning of the Act.3.Since at least January 28, 1967,the Association hasbeen the exclusive bargaining representative of anappropriatebargainingunitoftheRespondent'semployees within the meaning of Sections 9(a) and (b) ofthe Act,and has been continuously so recognized under acontract or contracts between it and the Respondent.4.Menno Regier is,and has been at all material times,a supervisor of the Respondent within the meaning ofSection 2(11) of the Act.5.By permitting Menno Regier,although one of itssupervisors,to act as Association president and memberof its board of directors and by dealing with him in thiscapacity,both in the handling of the grievances of itsemployees and in the negotiation of its contracts with theAssociation,and by recognizing and bargaining with theAssociation as exclusive bargaining representative of theRespondent's employees and maintaining in full force andeffectacollective-bargainingagreementwiththeAssociation under the circumstances found herein, theRespondent has interfered with its employees'right tobargain collectively through,and be generally representedby, an independent bargaining representative of their ownchoosing,and has thereby committed unfair laborpractices within the meaning of Section 8(a)(1) and (2) ofthe Act.6.By furnishing facilities to the Association for theconduct of internal Association affairs, and compensatingAssociation officers and agents for time spent in theconduct of such affairs,theRespondent has renderedunlawful aid and assistance to the Association and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Sections 8(a)(1) and (2) ofthe Act.7.Those portions of the complaint alleging unlawfulthreatsbySupervisorClemWhiteandunlawfulinterrogation by Attorney Stanley Churchill alleging thesupervisory status of Butin and Schmidt,are herebydismissed.[Recommended Order omitted from publication.]